DETAILED ACTION
Status of Claims
The following is a Final Office Action in response to Applicant’s amendments filed on 04/11/2022. 
Claim 1, 3, 8, 10 -12, 15, and 17 are amended. Claims 1-20 are considered in this Office Action. Claims 1-20 are currently pending. 

Response to Amendments
Applicant's amendment necessitated the new ground(s) of rejection set forth in this Office action.  
Applicant’s amendments have been considered, they overcome the 35 U.S.C. 112(b). 
Applicant’s amendments have been considered, however do not overcome the 35 U.S.C. 101. An updated the 35 U.S.C. 101 will address applicant’s amendments. 
Applicant’s amendments have been considered, they overcome the 35 U.S.C. 102. An updated the 35 U.S.C. 103 will address applicant’s amendments. 

Response to Argument 
Regarding applicant’s amendments to claims 11 and 12, Applicant’s amendments to claims 11 and 12 overcome the claim objection. 
Regarding the 35 U.S.C. 112(b) rejection, Applicant amended claims 3, 10, and 17 to recite “at least characteristics of a micro-hub,” which is sufficient antecedent basis, and therefore overcome the rejection on record. The 35 U.S.C. 112(b) rejection is withdrawn. 
Applicant’s arguments regarding the 35 U.S.C. 101 have been considered, but are not persuasive. 
Applicant asserts the amended independent claim 1 include language reading, "determining one or more potential micro-hubs, wherein the one or more potential micro-hubs is determined by a machine learning model based on at least the destination details provided by the user and user preferences, wherein the user preferences may be updated in real time based on biometric data received from the user."  Applicant further asserts that the claimed invention cannot be performed in the "human mind, or by a human using a pen and paper." Claim 1 utilizes destination details provided by the user and user preferences updated in real time based on biometric sensor data in determining the one or more potential micro-hubs. The only practical way to determine the one or more potential micro-hubs, is to run the program, and the functionality of the program is not something which may be performed by a human. 
The examiner noted that applicant’s argument is primarily raised in light of applicant’s amendment. Next the examiner note that “the user preferences may be updated in real time based on biometric data received from the user” is considered as additional element. However, this element fails to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification fig. 3 describes high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.    
Applicant next seeks to analogize to the eligibility rationale set forth in the Federal Circuit’s BASCOM decision, the Examiner respectfully disagrees.
Initially, the Examiner notes that updating data based on received data in real-time is not a technological improvement over prior art techniques.  As exemplified by Poornachandran (as discussed below), the practice of updating data based on data received in real-time predates Applicant’s filing date.
In addition, the Examiner emphasizes that Applicant’s claims are distinguishable from those deemed eligible in the Bascom decision.  In Bascom, the Federal Circuit found that the claims included a “non-conventional and non-generic arrangement” of the additional elements, including installation of a filtering tool at a specific location, remote from end-users, with customizable filtering features specific to each end user.  However, Applicant's claims do not include similar features or provide a non-conventional arrangement of the additional elements, instead merely incorporating elements of a general purpose computer.  In addition, the Examiner emphasizes that the claimed filtering technique in Bascom, similar to the solution discussed in DDR, appears to be rooted in Internet technology (tied to an ISP server), which is distinguishable from Applicant's invention that is not rooted in internet technology as was the ISP-based content filtering scheme of Bascom.  Instead, Applicant’s claims merely involve the use of a general purpose computer to collect, arrange, and display information.  Accordingly, the reasons for eligibility in the Bascom decision are not applicable to Applicant’s claims.
Next Applicant asserts that the invention provides “[a]n ‘improvement in computer-related technology’” as well as an improvement to at least the field of ride sourcing service systems by incorporating real time data into user preferences in order to determine one or more potential micro-hubs. 
The examiner respectfully disagrees. The Examiner emphasizes that merely using a general purpose computer to update user information in real-time, without more, does not improve the performance of a computer or any technology at all, but merely employs generic technology as a tool to perform the steps of the abstract idea, such that any improvement achieved by automating the processing of communications (e.g. update user information based on data received)would come from the capabilities of a general-purpose computer (or equivalent to “apply it”), rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).  Therefore, in contrast to computer-based improvement achieved by configuring memory according to a logical table embodying the claimed solution/improvement (i.e., a self-referential table) that resulted in faster search times and smaller memory requirements, Applicant’s claims do not configure, reconfigure, manipulate, transform, or improve a computer, a database, or any technological components whatsoever, but instead utilize a general purpose computer as a tool for gathering data, analyzing the data for quality issues, and presenting the results of the analysis.  Lastly, the Examiner notes that  Applicant has shown no discernible improvement to any existing technological process, webpage or network, or to the computer hardware itself. 
Applicant further asserts that the patent claims do not seek “to cover a judicial exception to patent eligibility.” Further, the inventive concept covered in the claimed invention is “significantly more” than the alleged judicial exception.
The examiner respectfully disagrees. The additional elements and the claims as a whole have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (fig. 3) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
Accordingly, applicant’s arguments concerning the 101 rejection are not persuasive and the rejection is therefore maintained. 

Applicant’s arguments regarding the 35 U.S.C. 102 have been considered, but are persuasive.
Applicant’s arguments regarding the 35 U.S.C. 102 rejection is primarily raised in light of applicant’s amendments. An update the 35 U.S.C. 103 rejection will address applicant’s amendments. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-7), the system (claim 8-14), and the Computer program product (claims 15-20) are directed to an eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting  concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “mental process” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG, wherein the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. (See MPEP 2106.04(a)(2)). The claim also recite a concept of organizing human activity such as commercial and legal interaction (business relation) and managing personal behavior, which falls into “Certain methods of organizing human activity” group. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 8, are: A computer system for ride sharing, comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: requesting destination details from a user; determining one or more potential micro-hubs, wherein the one or more potential micro-hubs is determined by a machine learning model based on at least the destination details provided by the user and user preferences, wherein the user preferences may be updated in real time based on biometric data received from the user; ranking the one or more potential micro-hubs by the machine learning model; presenting the one or more potential micro-hubs to the user based on the ranking; and receiving user feedback. Claim 1 and 15 recite substantially recite the same limitation as claim 11 and therefore subject to the same rationale.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a computer system for ride sharing, comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing function(recited at high level), requesting destination details from a user (pre-solution activity), presenting the one or more potential micro-hubs to the user based on the ranking (post-solution activity), receiving user feedback (post-solution activity), wherein the user preferences may be updated in real time based on biometric data received from the user(recited at high level and amounts to “apply it”), and machine learning model (recited at high level). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification fig. 3 describes high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.   
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: a computer system for ride sharing, comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing function, requesting destination details from a user, presenting the one or more potential micro-hubs to the user based on the ranking, receiving user feedback, wherein the user preferences may be updated in real time based on biometric data received from the user , and machine learning model.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (fig. 3) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims have been fully considered, for example, claims 4/11/18 recite “requesting destination details from the user further comprises: generating a prompt based on an address input by the user” (post solution activity), claims 5/12/19 recite “presenting the one or more potential micro-hubs to the user further comprises: providing ride details to the user on each of the one or more potential micro-hubs; and receiving a response by the user, wherein the response is a selected micro-hub.” (Post-solution activity), etc.. The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of concepts of mental process and certain methods of organizing human activity, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. 
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ethan Eyler (US 2019/0017839 A1, hereinafter “Eyler”) in view of Rajesh Poornachandran (US 2018/0089605 A1, hereinafter “Poornachandran”).
Claim 1/8/15:
Eyler teaches:
A method for ride sharing, the method comprising ([0004] describes a system and a method for rid share, while para. [0205] describes a list of hardware components to implement claims 8-20 such as one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories): requesting destination details from a user; determining one or more potential micro-hubs (Fig. 3 step 402 and para. [0143] the passenger client device 112a provides a drop-off destination to the augmented reality transportation system 106, as depicted by act 402. For example, the passenger client device 112a provides an option (e.g. one or more potential micro-hubs) for the passenger 116a to select a desired drop-off location), wherein the one or more potential micro-hubs is determined by a machine learning model based on at least the destination details provided by the user and user preferences (para. [0146] the augmented reality transportation system 106 trains a machine learning model to analyze the historical information to predict future results based on past information. [0149] The ideal drop-off location may include an ideal location based on one or more factors described above with relation to the discussion of the ideal pickup location of FIG. 2. Additionally, the ideal drop-off location may be based on different or additional factors. For instance, the ideal drop-off location may include a location that is in an area that is closest in proximity to the passenger's desired destination, or else a location that provides the passenger 116a the fastest route to the desired destination. [0150] For example, in some cases the passenger 116a desires to be delivered to a location closest in proximity to the desired destination, in which case the augmented reality transportation system 106 will identify such location as the ideal drop-off location. Alternatively, in other cases, the passenger 116a selects an option (e.g., by way of the passenger client device 112a) to choose a drop-off location that will result in the shortest overall travel time for the passenger 116a to navigate to the desired destination); ranking the one or more potential micro-hubs by the machine learning model ([para. [0146]  the augmented reality transportation system 106 trains a machine learning model to analyze the historical information to predict future results based on past information. [0152] The augmented reality transportation system 106 also ranks the possible drop-off locations according to the various factors. To illustrate, the augmented reality transportation system 106 weights each factor according to passenger factor preference (e.g., as indicated by way of the passenger client device 112a), driver factor preference (e.g., as indicated by way of the driver client device 118), and/or historical preferences of previous passengers and/or previous drivers. The augmented reality transportation system 106 thereby ranks each of the possible drop-off locations based on the weighted factors); presenting the one or more potential micro-hubs to the user based on the ranking (para. [0153] the augmented reality transportation system 106 determines possible drop-off locations and may, in some cases, provide a listing or other presentation of the possible pickup locations (e.g., by address, GPS coordinate, by placing pins on a map, or by placing augmented reality elements within an augmented reality environment) to the passenger 116a by way of the passenger client device 112a); and receiving user feedback ([0153] the passenger 116a may select a preferred drop-off location from among the possible drop-off locations. The augmented reality transportation system 106 assigns the selected drop-off location as the ideal drop-off location). 
While Eyler teaches in [0149] The ideal drop-off location may include an ideal location based on one or more factors described above with relation to the discussion of the ideal pickup location of FIG. 2. Additionally, the ideal drop-off location may be based on different or additional factors. For instance, the ideal drop-off location may include a location that is in an area that is closest in proximity to the passenger's desired destination, or else a location that provides the passenger 116a the fastest route to the desired destination. [0150] For example, in some cases the passenger 116a desires to be delivered to a location closest in proximity to the desired destination, in which case the augmented reality transportation system 106 will identify such location as the ideal drop-off location. Alternatively, in other cases, the passenger 116a selects an option (e.g., by way of the passenger client device 112a) to choose a drop-off location that will result in the shortest overall travel time for the passenger 116a to navigate to the desired destination, it does not explicitly teach the following, however, analogous reference, in the field of ride sharing, Poornachandran teaches:
wherein the user preferences may be updated in real time based on biometric data received from the user ([0016] Ride sharing server 1010 may include a variety of modules. For example, a data aggregation module 1085. Data aggregation module 1085 may aggregate sensor input data (e.g., ride route, ride comfort, weather/terrain in ride route, user's biometric data obtained from wearables, videos, audio, and the like) and explicit user feedback (e.g., keyword descriptions entered by users) from users from sensors and computing devices of the users. [0030] During the ride share, the sensors may continue to monitor the contexts of the driver and passenger. Data aggregation module 1085, context determination and inference module 1080 may continue collecting data and generating contexts. For example, an emotional state of the passenger and driver users may be monitored. If the emotional state of the passenger user or driver user begins to go negative, the other user may be notified with a suggestion based upon the sensor data. users may provide real-time explicit feedback through one or more GUIs of the ride sharing service which may be immediately shared with the other user. A during ride context of the users may also be determined and monitored, and a compatibility score may be generated (based upon the same model used in the pre-ride compatibility score) and published with a review and/or used to refine the model (to generate a better passenger-driver match). Examiner Notes: the use of “may be” suggests that this step is not necessarily required in the method claim because it implies that this wherein clause “may not” happen). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Eyler incorporate the teachings of Poornachandran to update user preference in real time based on biometric data received from the user, because the references are analogous and compatible since they are both directed carpool technology. Doing so would help refine the matching algorithm in real-time based on user preference which will lead to user satisfaction [0030].

Claim 2/9/16:
Eyler teaches:
The method of claim 1, wherein ranking the one or more potential micro-hubs is based on a score determined by the machine learning model (para. [0022] The augmented reality transportation system performs analyses of the historical information (e.g., by way of machine learning models and/or neural networks) to inform future decisions on route recommendations, pickup location assignments, drop-off location assignments, etc., while para. [0099] the augmented reality transportation system 106 additionally or alternatively uses location scoring algorithms, estimated time of arrival (“ETA”) algorithms, or other algorithms to determine ideal pickup and/or drop-off locations. For example, the augmented reality transportation system 106 scores various locations based on factors such as passenger ratings, passenger waiting time, proximity to the passenger, etc., to score pickup and/or drop-off locations. The augmented reality transportation system 106 may weight each factor differently based on an importance of each given factor. For example, the augmented reality transportation system 106 may weight each factor based on passenger input indicating passenger preferences for each factor and/or based on historical information relating to previous passenger preferences. In any case, the augmented reality transportation system 106 may score each possible pickup location to identify an ideal pickup location with the highest score. Likewise, the augmented reality transportation system 106 may score drop-off locations in a similar way).

Claim 3/10/17
Eyler teaches:
The method of claim 1, the method of claim 2, wherein the score determined by the machine learning model is based on an evaluation of at least characteristics of a micro-hub, the user preferences, a destination of the user, and user compatibility (para. [0022] The augmented reality transportation system performs analyses of the historical information (e.g., by way of machine learning models and/or neural networks) to inform future decisions on route recommendations, pickup location assignments, drop-off location assignments, etc., while para. [0099] the augmented reality transportation system 106 additionally or alternatively uses location scoring algorithms, estimated time of arrival (“ETA”) algorithms, or other algorithms to determine ideal pickup and/or drop-off locations. For example, the augmented reality transportation system 106 scores various locations based on factors such as passenger ratings, passenger waiting time, proximity to the passenger, etc., to score pickup and/or drop-off locations. The augmented reality transportation system 106 may weight each factor differently based on an importance of each given factor. For example, the augmented reality transportation system 106 may weight each factor based on passenger input indicating passenger preferences for each factor and/or based on historical information relating to previous passenger preferences. In any case, the augmented reality transportation system 106 may score each possible pickup location to identify an ideal pickup location with the highest score. Likewise, the augmented reality transportation system 106 may score drop-off locations in a similar way).

Claim 4/11/18:
Eyler teaches:
The method of claim 1, wherein requesting destination details from the user further comprises: generating a prompt based on an address input by the user (para. [0143] FIG. 4, the passenger client device 112a provides a drop-off destination to the augmented reality transportation system 106, as depicted by act 402. For example, the passenger client device 112a provides an option (e.g., by way of the augmented reality transportation application 114a) for the passenger 116a to select a desired drop-off location. Upon receiving the input from the passenger 116a, the passenger client device 112a identifies a GPS location or a street address of the desired drop-off destination and provides the GPS location and/or street address to the augmented reality transportation system 106. [0153] the passenger 116a may select a preferred drop-off location from among the possible drop-off locations. The augmented reality transportation system 106 assigns the selected drop-off location as the ideal drop-off location).

Claim 5/12/19:
Eyler teaches:
The method of claim 1, wherein presenting the one or more potential micro-hubs to the user further comprises: providing ride details to the user on each of the one or more potential micro-hubs (para. [0153] the augmented reality transportation system 106 determines possible drop-off locations and may, in some cases, provide a listing or other presentation of the possible pickup locations (e.g., by address, GPS coordinate, by placing pins on a map, or by placing augmented reality elements within an augmented reality environment) to the passenger 116a by way of the passenger client device 112a)
and receiving a response by the user, wherein the response is a selected micro-hub([0153] the passenger 116a may select a preferred drop-off location from among the possible drop-off locations. The augmented reality transportation system 106 assigns the selected drop-off location as the ideal drop-off location).

Claim 6/13/20:
Eyler teaches:
The method of claim 5, further comprising: training the machine learning model based on the response by the user (para. [0022] The augmented reality transportation system performs analyses of the historical information (e.g., by way of machine learning models and/or neural networks) to inform future decisions on route recommendations, pickup location assignments, drop-off location assignments, etc., [0199] wherein the step of analyzing historical information include, for example, the act 1004 can involve analyzing, by the transportation system and based on the received indication of the desired drop-off destination (which is user response/feedback which is received at 1002), historical information for an area associated with the desired drop-off destination, the historical information comprising information for a plurality of past rides having drop-off locations within the area associated with the desired drop-off destination)

Claim 7/14:
Eyler teaches:
The method of claim 1, further comprising: training the machine learning model based on the user feedback(para. [0022] The augmented reality transportation system performs analyses of the historical information (e.g., by way of machine learning models and/or neural networks) to inform future decisions on route recommendations, pickup location assignments, drop-off location assignments, etc., [0199] wherein the step of analyzing historical information include, for example, the act 1004 can involve analyzing, by the transportation system and based on the received indication of the desired drop-off destination (which is user response/feedback which is received at 1002), historical information for an area associated with the desired drop-off destination, the historical information comprising information for a plurality of past rides having drop-off locations within the area associated with the desired drop-off destination).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160203422 A1
METHOD AND ELECTRONIC TRAVEL ROUTE BUILDING SYSTEM, BASED ON AN INTERMODAL ELECTRONIC PLATFORM


Demarchi; Carlo Oppo et al.
US 20160027307 A1
SHORT-TERM AUTOMOBILE RENTALS IN A GEO-SPATIAL ENVIRONMENT

Abhyanker; Raj V. et al.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REHAM K ABOUZAHRA/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683